Reasons for Allowance
Claims 2-8 are allowed.
The following is an examiner’s statement of reasons for allowance: While Lauber et al. (US 2015/0316515) discloses porous silica particles having an average pore diameter (APD [0300]) of 324 Å (32.3 nm) and a specific surface area (SSA [0300]) of 19 m2/g were treated with 3-methacryloxypropyltrichlorosilane and then further reacted with acrylamide to afford polyacrylamide coated particles [Ex. 34; 0341], Lauber et al. (US ‘515) does not disclose a continuous metal oxide glass network.
The combination of Heindl et al. (US 5,852,096) and Ikeda et al. (J. Ceram. Soc. Japan 2011, 119, 65) does not disclose a calcined substance having a skeleton, in which inorganic nanoparticles are bonded together, and open pores, which are spaced defined by the skeleton, and then filling the open pores with an organic polymer, thereby affording a two-phase co-continuous structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767